Exhibit 10.10
 
TRADEMARK COLLATERAL AGREEMENT
 
THIS TRADEMARK COLLATERAL AGREEMENT (this "Agreement") is executed this 18th day
of September, 2013, by and between SkyMall, LLC, a Delaware limited liability
company (“Debtor”), with its principal place of business and mailing address at
1520 East Pima Street, Phoenix, Arizona 85034, and SMXE Lending, LLC, a Delaware
limited liability company (“Assignee”), with its mailing address of 2525 E.
Camelback Road, Suite 850, Phoenix, Arizona 85016.
 
BACKGROUND
 
A. Debtor and Assignee have entered into the Security Agreement dated as of even
date herewith (the “Security Agreement”), pursuant to which Debtor has agreed to
grant to Assignee a continuing security interest in, and pledge and assign to
Assignee, all of Debtor's Collateral (as defined therein).
 
B. In connection with the Security Agreement, Debtor desires to enter into this
Agreement to assign and grant to Assignee a lien on and a continuing security
interest in the trademarks hereinafter described.
 
NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Debtor assigns, mortgages and pledges to, and grants to Assignee,
a lien on and a continuing security interest in, the following property:
 
(i) Each trademark, trademark registration and trademark application listed on
Schedule A hereto, and all of the goodwill of the business connected with the
use of, and symbolized by, each such trademark, trademark registration and
trademark application; and
 
(ii) All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any trademark, trademark registration or trademark application
listed on Schedule A hereto or by reason of injury to the goodwill associated
with any such trademark, trademark registration or trademark application, in
each case together with the right to sue for and collect said damages;
 
to secure performance of all Liabilities of Debtor as set out in the Security
Agreement.
 
Notwithstanding anything herein to the contrary, this Agreement shall not
operate as a sale, transfer, conveyance or other assignment to the Assignee of
any applications by Debtor for a trademark based on an intent to use the same if
and so long as such application is pending without a Statement of Use having
been filed and accepted (such pending applications which are based on intent to
use being hereinafter referred to collectively as “Intent-To-Use Applications”),
but rather, if and so long as Debtor’s Intent-To-Use Application is pending
without a Statement of Use having been filed and accepted, then this Agreement
shall operate only to create a security interest for collateral purposes in
favor of Assignee, for the ratable benefit of Assignee, on such Intent-To-Use
Application as collateral security for the Liabilities. When a Statement of Use
is filed and accepted by the Trademark Office, then that application shall cease
to be partly exempted from this Agreement.
 
Debtor does hereby further acknowledge and affirm that the rights and remedies
of Assignee with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, and trademark applications
made and granted hereby are more fully set forth in the Security Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 
-1-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor and Assignee have caused this Trademark Collateral
Agreement to be duly executed as of the date and year last above written.
 


SKYMALL, LLC
 
By: SKYMALL INTERESTS, LLC, Sole Member
 
By:  /s/ Scott Wiley
Name:  Scott Wiley
Title:  CFO

 
SMXE LENDING, LLC
 
By: SMXE LENDING HOLDINGS, LLC, Manager
 
By:  /s/ Tina Rhodes-Hall
Name:  Tina Rhodes-Hall
Title:  Authorized Representative



 
-2-

--------------------------------------------------------------------------------

 
SCHEDULE A
TO TRADEMARK COLLATERAL AGREEMENT
 
U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS
FEDERAL TRADEMARK REGISTRATIONS
 
TRADEMARKS
FILED
SERIAL #
REG. DATE
REG. #
SKY MALL FACTORY OUTLET and Design
7-13-1992
74/293,885
4-26-1994
1,832,976
SKYADPLUS
11-27-1992
74/334,801
11-2-1993
1,802,273
THE WORLD TRAVELER’S SHOPPING MALL
7-13-1992
74/293,888
11-30-1993
1,808,050
THE WORLD’S IN-FLIGHT SHOPPING MALL
7-13-1992
74/293,879
11-23-1993
1,806,478
VIRTUAL DELIVERY
5-17-1994
74/525,603
1-19-1999
2,219,110

 
PENDING FEDERAL TRADEMARK APPLICATIONS
 
NONE
 
FOREIGN REGISTERED TRADEMARKS
 
COUNTRY
TRADEMARKS
FILED
SERIAL #
REG. DATE
REG. #
Australia
SKYMALL
4-22-1999
791956
4-22-1999
791956
Bermuda
SKYMALL
5-4-1999
30662
5-4-1999
30662
Brazil
SKYMALL
10-6-1999
822084104
5-18-2004
822084104
Canada
SKYMALL
5-19-1999
1016044
11-3-2000
TMA536589
Costa Rica
SKYMALL
 
3171-99
6-21-2000
120675
European Community
SKYMALL
4-15-1999
1139617
4-2-2001
001139617
Guatemala
SKYMALL
   
10-24-1999
99533
Hong Kong
SKYMALL
6-22-2000
13753/2000
6-22-2000
8505/2002
Hong Kong
SKYMALL
5-23-1998
6725/1998
1-24-2000
1527/2000
Japan
SKYMALL
11-5-1998
10-94572
1-14-2000
4352071
Japan
SKYMALL
   
12-24-1993
2610676
Korea, Republic of
SKYMALL
11-4-1998
98-9033
12-13-2001
72413
Mexico
SKYMALL
5-24-1999
376473
5-24-1999
696646
Mexico
SKYMALL
1-12-2001
465841
1-12-2001
694994
Peru
SKYMALL
4-29-1999
83489
11-30-1999
19624
Singapore
SKYMALL
9-18-1998
T98/09456I
9-18-1998
T98/09456I
Switzerland
SKYMALL
4-23-1999
3602
4-23-1999
467639
Taiwan
SKYMALL
10-9-1998
(87) 49359
11-16-1999
S117767
United Kingdom
AIRMALL
4-16-1994
 
5-26-1995
1569110
United Kingdom
SKYMALL
7-22-1992
 
5-13-1994
1507541
United Kingdom
SKYMALL
2-22-1992
 
7-22-1994
1492187
United Kingdom
SKYMALL
2-22-1992
 
7-22-1994
1492186